          Case 2:20-cv-01431-JAD-NJK Document 11 Filed 10/30/20 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                                     DISTRICT OF NEVADA
 6
 7   ANTONIO ANCHETA,
                                                         Case No.: 2:20-cv-01431-JAD-NJK
 8         Plaintiff(s),
                                                                       ORDER
 9   v.
10   SPECIALIZED LOAN SERVICING, LLC,
11         Defendant(s).
12        To date, the parties have not filed a joint stipulated discovery plan as required by Local
13 Rule 26-1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later
14 than November 6, 2020.
15        IT IS SO ORDERED.
16        Dated: October 30, 2020
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                  1
